DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Matters
There are many instances in which the annotations in the claims are incorrect.  For example, claim 5 had already been amended to depend from claim 1, and the word “two” was added in the recitation “generating a sound map of an area surrounding the

Claim Objections
Claims 1, 10-12, and 16 are objected to because of the following informalities:  
It is suggested that claim 1 be amended to recite “determining which of the number of sets of output data has [[the]] a highest level of input recorded” to correct an antecedent basis problem.
It is also suggested that claim 1 be amended to recite “determining a direction the one or more sets plurality of time the highest level of input” to correct an antecedent basis problem.
 four
It is suggested that claims 11 and 12 be amended to recite “calculate the direction [[of]] the one or more sets of acoustic data came from
It is suggested that claim 16 be amended to recite “a center point of three of the two or more sensors and a fourth of the two or more sensors” to correct an antecedent basis problem.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1 lacks written description because it has been amended to recite “two or more acoustic sensors that are removably coupled to a frame such that the two or more acoustic sensors are all at least six inches apart” (emphasis added).  The specification does not support the underlined portions of the recitations because the acoustic sensors (104) are never disclosed to be removable and because the distance between the sensors (104) is never disclosed and the drawings are not disclosed to be drawn to a scale.  Accordingly, a person having ordinary skill in the art would not have thought that Applicant had possession of the above underlined recitations at the time the application was filed.
All claims which depend from a claim that lacks written description also lacks written description by virtue of its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
equivalent to the number of acoustic sensors.”  In light of the specification, it is unclear what the underlined portion of the specification means.  Specifically, paragraph [0014] talks about “a large range of delays so that it is able to generate a sound-intensity map.”  Accordingly, the number of delays is much more than the number of sensors, and it is unclear what it means to say that the number of delay times are “equivalent” to the number of sensors.  Claim 1 is also indefinite because it recites “create an equivalent number of sets of delay data to the number of acoustic sensors” for the reasons discussed above.
Claim 5 is indefinite because it depends from claim 1 and also recites “each of the plurality of pixels”.  Only claim 4 recites the “a plurality of pixels”, and making claim 5 depend from claim 1 destroys the meaning of claim 5.
Claim 7 is indefinite because it recites that “the computer process [sic] or the base unit is further configured to”.  First, it appears that Applicant may be referring to a “processor”, not a “process”.  Additionally, there is no antecedent basis for “the base unit”, and it is unclear what “the base unit” is referring to.
Similarly, claim 12 is also indefinite because it recites “a specified amplitude”.  It is unclear how the “specified amplitude” of claim 12 relates to the “specified amplitude” of claim 11.
Claim 19 is indefinite because it recites “preprogramming a set of delays”, “adding the delay”, and “repeating the previous steps for one or more additional pre-set delays”.  It is unclear how all of these delays relate to one another.

Claim 19 is also indefinite because it recites “calculating a difference in time between the detection of the acoustic wave.”  It is unclear what the difference in time is being calculated from because the claim does not specify what times are being used to calculate the difference in times.
Claim 19 is also indefinite because it recites “adding a delay to each acoustic sensor input”.  However, claim 19 previously recites “detecting a signal from each of a plurality of acoustic sensors”.  It is unclear how the “input” relates to the “signal”.
Claim 19 is also indefinite because it recites “repeating the previous steps for one or more additional pre-set delays.”  First, it is unclear which steps are to be repeated.  Additionally, the previous steps are amplifying a detected acoustic wave by using calculated delays.  This is a completely different process than the using of “pre-set delays” which are only used to determine a direction of the acoustic source in the present application and are not used to amplify a detected acoustic wave.  In other words, it is not clear how the “previous steps” can use “pre-set delays” to amplify the detected acoustic wave.
Claim 19 is also indefinite because it recites “mapping the location of incoming sounds”.  First, sounds will have multiple locations and not a single location.  Additionally, it is unclear how the sounds relate to the “acoustic wave” previously recited in claim 19.

Claim 19 is also indefinite because it recites “assigning colors to the remaining combined acoustic sensor inputs based on their intensity relative to the largest combined acoustic sensor input.”  This recitation is unclear because it appears to be looking at all of the combined acoustic sensor inputs, regardless of the source of the sound.  Accordingly, following the above recitation, it could be that one source could cause multiple colors to be mapped because different pre-set delays may still cause a higher combined signal than a combined signal from another source.  Instead, the present application discloses that different sound sources are mapped with different colors.  Because claim 19 does not accurately describe how different sound sources are mapped, claim 19 is indefinite.

Claim 22 is indefinite because it recites that “the time delays are further configured to be at least partially based on the positioning of the two or more acoustic sensors.”  The time delays are just data, and it is unclear how the time delays can be configured to be based on anything.  The time delays are either based on the positioning or are not based on the positioning.
All claims which depend from an indefinite claim are also indefinite by virtue of their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the article titled “A Generalized Steered Response Power Method for Computationally Viable Source Localization” by Dmochowski et al. (hereinafter .
Regarding claim 1, as best understood, Dmochowski discloses a system for three-dimensional acoustic detection, the system comprised of: two or more acoustic sensors (M, for example 4 microphones) configured to collect one or more sets of acoustic data (see between equations (11) and (12), discloses that M=4); and a computer processor (computer which inherently has a processor) configured to perform operations including at least (see at least section VIII(A), discloses performing computer simulations.  It is inherent that the computer has a processor in order to perform the simulations): obtaining the one or more sets of acoustic data (Xm(t)) from each of the two or more acoustic sensors (M) (see between equations (1) and (2), it is noted that this is the simplest form of the calculations, and more robust calculations are described in further equations.  The Examiner is citing to the earlier equations for ease of understanding, but the later equations also are being relied upon to teach the claimed recitations); applying a plurality of time delays (f0,m) equivalent to the number of acoustic sensors (four, it is noted that the time delay includes information regarding the number of sensors M, and therefore is considered to read on this recitation as best understood.  See equation (16))) to the one or more sets of acoustic data (Xm(t)) from the two or more acoustic sensors (M) to create an equivalent number of sets of delay data to the number of acoustic sensors (4) (the portion of equation (16) to the right of the summation symbol) (see around equations (16 and (17)), wherein the plurality of time delays (f0,m) are configured into the computer processor (inherent) prior to the collection of the one or more sets of acoustic data (Xm(t)) (see equations (16) and (19), the delays 0,m) are already known and used to calculate the source location.  See also Table II, says look up f which means that f is already known and preprogrammed); combining the number of sets of delay data (the portion of equation (16) to the right of the summation symbol) from the two or more acoustic sensors (M) into a number of sets of output data (z(n)) (see equation (16), the summation symbol means that the delay data is combined by adding); determining which of the number of sets of output data (z(n)) has the highest level of input recorded (arg max) (see equation (19)); and determining which of the plurality of time delays (f0,m) is associated with the set of output data (z(n)) that has the highest level of input recorded (arg max) and determining a direction (rs, ϕs, θs) the one or more sets of acoustic data (Xm(t)) came from based on which of the two or more delays (f0,m) resulted in a highest level of input (arg max) (see between equations (18) and (19)).
Dmochowski may not explicitly disclose that the acoustic sensors are removably coupled to a frame such that the two or more acoustic sensors are all at least six inches apart.  However, Duckworth discloses that the acoustic sensors (hydrophones) are removably coupled to a frame (hub and arms) such that the two or more acoustic sensors (hydrophones) are all at least six inches apart (1 meter which is at least 6 inches) (see FIG. 7 and col. 23, lines 13-32, discloses that the “systems are easily broken down and assembled without tools and are easily transportable”.  Additionally, the acoustic sensors can be removed with a sufficient force).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have used the acoustic sensor system of Duckworth in the system of Dmochowski in order to make the acoustic sensor system of Duckworth 
Regarding claim 4, Dmochowski discloses that the computer processor is further configured to perform operations including at least: associating each of the number of sets of delay data (the portion of equation (16) to the right of the summation symbol) with a known direction relative to the two or more acoustic sensors (M) to create plurality of pixels (see around equation (25), discloses making a map based on the delay data, and every possible delay scenario is a pixel on the map).
Regarding claim 5, as best understood, Dmochowski discloses that the computer processor is further configured to perform operations including at least: generating a sound map (energy map) of an area surrounding the two or more acoustic sensors (M) by mapping each of the plurality of pixels onto a three-dimensional field based on the known direction (see around equation (25) and FIG. 3).
Regarding claim 6, Dmochowski discloses that the two or more acoustic sensors (M of Dmochowski) are four acoustic sensors (M of Dmochowski) (see Dmochowski , between equations (11) and (12), discloses that M=4).  However, Dmochowski does not disclose the locations of the sensors and therefore may not explicitly disclose that the frame is a tetrahedron with one of the four acoustic sensors positioned at each of the vertices of the frame.  However, Duckworth discloses that the frame (hub and arms) is a tetrahedron with one of the four acoustic sensors (hydrophones) positioned at each of the vertices of the frame (hub and arms) (see FIG. 7 and col. 23, lines 13-32).  It would have been obvious to a person having ordinary skill in the art before the effective filing 
Regarding claim 7, as best understood, Dmochowski discloses that the computer process [sic] or the base unit is further configured to receive data from the four acoustic sensors (M) (see at least section VIII(A), discloses performing computer simulations.  It is inherent that the computer has a processor in order to perform the simulations).
Regarding claim 15, Dmochowski discloses that the computer processor is further configured to perform operations including at least: dividing an area surrounding the two or more acoustic sensors (M) into a number of equal parts (see FIG. 3, shows dividing the area by 20 and 50 degrees).
Regarding claim 16, Dmochowski disclose that number of equal parts is six, and the area is divided radially around an axis (see FIG. 3, there are six equal parts of 50 degrees from 0 to 300 degrees).
Dmochowski may not explicitly disclose the orientation of the 4 sensors and therefore may not explicitly disclose that the axis is represented by a line that intersects a center point of three of the one or more sensors and a fourth of the one or more sensors.  However, Duckworth discloses that the axis is represented by a line that intersects a center point of three of the one or more sensors (bottom three of the tetrahedron) and a fourth of the one or more sensors (top of the tetrahedron) (see FIG. 1, shows the sensors are oriented in a tetrahedron.  Additionally, the Azimuth rotates about the above defined axis).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have used the 
Regarding claim 21, as best understood, Dmochowski discloses that the plurality of time delays (f0,m) are further configured to represent at two or more potential sources with each source separated from its nearest source by at least 30 degrees (see FIG. 3, shows that the time delays can find a source at any elevation (0-180 degrees) and angle (0-360 degrees).  Also, the time delays can find a first source at a first time and the algorithm can be rerun for a second source at a second time which can be at least 30 degrees apart).
Regarding claim 22, as best understood, Dmochowski discloses that the time delays (f0,m) are further configured to be at least partially based on the positioning of the two or more acoustic sensors (M) (see equation (19), the time delays (f0,m) inherently take into account the spatial placement of the acoustic sensors (M) in order to calculate the location of the acoustic source).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the article titled “A Generalized Steered Response Power Method for Computationally Viable Source Localization” by Dmochowski et al. (hereinafter Dmochowski) in view of U.S. Patent No. 6,178,141 to Duckworth et al. (hereinafter Duckworth), as applied to claims 1, 4-7, 15, 16, 21, and 22, and further in view of U.S. Publ. No. 2012/0076316 to Zhu et al. (hereinafter Zhu).
Regarding claim 8, Dmochowski in view of Duckworth may not explicitly disclose that the computer processor is further configured to calculate a difference in time 
Regarding claim 9, Zhu discloses that the computer processor is further configured to combine the detected one or more acoustic waves (xn) into a single waveform (y) (see paragraph [0057]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the article titled “A Generalized Steered Response Power Method for Computationally Viable Source Localization” by Dmochowski et al. (hereinafter Dmochowski) in view of U.S. Patent No. 6,178,141 to Duckworth et al. (hereinafter Duckworth) and U.S. Publ. No. 2012/0076316 to Zhu et al. (hereinafter Zhu), as applied to claims 8 and 9, and further in view of U.S. Publ. No. 2014/0079259 to Kwon (hereinafter Kwon).
Regarding claim 10, Zhu discloses that the computer processor is further configured to add a delay (τn) to the one or more acoustic waves equal to the time between a given sensor detecting the one or more acoustic waves and origin of the acoustic sensors (see paragraph [0058]).

Regarding claim 11, Duckworth discloses that the computer processor is further configured to calculate the direction (location of muzzle blast) of the one or more sets of acoustic data's sources (muzzle blast) upon the detection of one or more acoustic waves of a specified amplitude (amplitude) by any of the number of sensors (there are two shown in FIG. 1) by calculating a highest amplitude of the one or more acoustic waves detected by the four acoustic sensors (there are two shown in FIG. 1) (see FIG. 1, col. 6, lines 40-53, and col. 8, lines 25-51, discloses discarding information when the amplitude is not correct).
Regarding claim 12, as best understood, Duckworth discloses that the computer processor is further configured to calculate the direction of the one or more sets of acoustic data’s sources (muzzle blast) upon the detection of an acoustic wave of a specified frequency and a specified amplitude (see FIG. 1, col. 6, lines 40-53, and col. 8, lines 25-51, discloses using frequency filters and discarding information when the amplitude is not correct).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the article titled “A Generalized Steered Response Power Method for Computationally Viable Source Localization” by Dmochowski et al. (hereinafter Dmochowski) in view of U.S. Patent No. 6,178,141 to Duckworth et al. (hereinafter Duckworth), U.S. Publ. No. 2012/0076316 to Zhu et al. (hereinafter Zhu), and U.S. Publ. No. 2014/0079259 to Kwon (hereinafter Kwon), as applied to claims 10-12, and further in view of U.S. Publ. No. 2014/0369506 to Arrasvouri et al. (hereinafter Arrasvouri).
Regarding claim 13, Dmochowski in view of Duckworth, Zhu, and Kwon may not explicitly disclose that the system is further comprised of a database of known acoustic waveforms and the computer processor takes data from the sensors and compares any detected acoustic waveforms to known acoustic waveforms.  However, Arrasvouri discloses that the system is further comprised of a database (database) of known acoustic waveforms (descriptions of sound sources of different type) and the computer processor takes data from the sensors and compares any detected acoustic waveforms to known acoustic waveforms (see paragraph [0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the database of Arrasvouri into the device of Dmochowski in view of Duckworth, Zhu, and Kwon in order to better identify the types of sounds that are being detected (see Arrasvouri, paragraph [0066]).
Regarding claim 14, Arrasvouri discloses that the system is further comprised of a display screen (410) that is configured to display the acoustic waves detected and any known acoustic waveforms of similar shape (see FIG. 4, it is noted that a display is configured to display anything that can be displayed.  Since the display of Arrasvouri is .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the article titled “A Generalized Steered Response Power Method for Computationally Viable Source Localization” by Dmochowski et al. (hereinafter Dmochowski) in view of U.S. Patent No. 6,178,141 to Duckworth et al. (hereinafter Duckworth), as applied to claims 1, 4-7, 15, 16, 21, and 22, and further in view of U.S. Publ. No. 2008/0165621 to Fisher et al. (hereinafter Fisher).
Regarding claim 17, Dmochowski discloses that the plurality of time delays (f) are based on the speed of sound (see equation (2)).  However, Dmochowski in view of Duckworth may not explicitly disclose that the system is further comprised of: one or more thermal sensors; and the computer processor is configured to perform further operations: receiving data from the one or more thermal sensors; and adjusting the speed of sound based on the data from the one or more thermal sensors.  However, Fisher discloses that the system is further comprised of: one or more thermal sensors (temperature sensors); and the computer processor is configured to perform further operations: receiving data from the one or more thermal sensors (temperature sensors); and adjusting the speed of sound based on the data from the one or more thermal sensors (temperature sensors) (see paragraph [0077]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have modified the device of Dmochowski in view of Duckworth to adjust 
Regarding claim 18, Dmochowski discloses that the plurality of time delays (f) are based on the speed of sound (see equation (2)).  However, Dmochowski in view of Duckworth may not explicitly disclose that the system is further comprised of: one or more pressure sensors; and the computer processor is configured to perform further operations: receiving data from the one or more pressure sensors; and adjusting the speed of sound based on the data from the one or more thermal sensors and the one or more pressure sensors.  However, Fisher discloses that that the system is further comprised of: one or more pressure sensors (barometric pressure sensor); and the computer processor is configured to perform further operations: receiving data from the one or more pressure sensors (barometric pressure sensor); and adjusting the speed of sound based on the data from the one or more thermal sensors (temperature sensor) and the one or more pressure sensors (barometric pressure sensor) (see paragraph [0077]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have modified the device of Dmochowski in view of Duckworth to adjust the speed of sound, as disclosed by Fisher, in order to ensure that the measurements are accurate (see Fisher, paragraph [0077]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2012/0076316 to Zhu et al. (hereinafter Zhu) in view of the article titled “A Generalized Steered Response Power Method for Computationally Viable Source .
Regarding claim 19, as best understood, Zhu discloses a method for the three-dimensional detection of acoustic waves, the method comprising: detecting a signal (Xn) from each of a plurality of acoustic sensors (301) (see FIG. 3 and paragraph [0057]); determining which of the plurality of acoustic sensors (301) received the signal first (see FIG. 5 and paragraphs [0057]-[0060], the sensor (301) with the smallest delay will be the sensor that received the signal first); dividing a horizontal plane around the plurality of acoustic sensors into six equal hexidrants (see FIG. 9B, the plane is divided into 6 equal sections of 30 degrees from 0 to 180 degrees); calculating a difference in time between the detection of the acoustic wave (see paragraph [0065], discloses determining the delay); adding the delay (τ) to each acoustic sensor input (xn) based on when a last of the acoustic sensors (301) detected the acoustic wave (see paragraph [0065]); combining the acoustic sensor input (xn) of each acoustic sensor (301) to amplify the detected acoustic wave (see paragraph [0057], adding the signals with the summation). 
Zhu may not explicitly disclose preprogramming a set of delays based on known factors related to the plurality of acoustic sensors; repeating the previous steps for one or more additional pre-set delays; mapping the location of incoming sounds based on a largest combined acoustic sensor input detected for each incoming sound onto a sound map; determining the largest combined acoustic sensor input detected of all acoustic sensor inputs (as noted in the 112(b) rejection, it is unclear what the above recitations mean).  However, Dmochowski discloses preprogramming a set of delays (f) based on 
Zhu in view of Dmochowski may not explicitly disclose assigning a color to the largest combined acoustic sensor input's location on the sound map; and assigning colors to the remaining combined acoustic sensor inputs based on their intensity relative to the largest combined acoustic sensor input.  However, Saksela discloses assigning a color (dark red) to the largest combined acoustic sensor input's location on the sound map (see paragraph [0042]); and assigning colors (orange, yellow, green, etc.) to the remaining combined acoustic sensor inputs based on their intensity relative to the largest combined acoustic sensor input (see paragraph [0042]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the color coding of Saksela into the method of Zhu in view of Dmochowski in order to easily visually tell which sound producers are the loudest (see Saksela, paragraph [0042]).

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant recites portions of the claims with highlighting, makes a long block quotation of Dmochowski, and then simply states that “Applicant has shown by direct quotations that Independent Claim 1 and the cited portions of Dmochowski are very different on their faces.”  However, some of the highlighted portions of claim 1 are addressed in a new ground of rejection citing Duckworth.  Also, the Examiner is unable to determine from the long block quotation how the Applicant is alleging that Dmochowski and independent claim 1 are different.  It is noted that Applicant’s reply must “distinctly and specifically point[] out the supposed errors in the examiner’s action”.  37 CFR 1.111(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/           Primary Examiner, Art Unit 3649